UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 14, 2014 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-52694 35-2293957 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Knowles Avenue, Southampton, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (215) 364-4059 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)An Annual Meeting of Shareholders (the “Annual Meeting”) of Quaint Oak Bancorp, Inc. (the “Company”) was held on May 14, 2014. (b)There were 917,649 shares of common stock of the Company eligible to be voted at the Annual Meeting and 819,189 shares were represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1. Election of directors for a three year term expiring in 2017: FOR WITHHELD BROKER NON-VOTES George M. Ager James J. Clarke, Ph.D. Marsh B. Spink 5.To ratify the appointment of S.R. Snodgrass, P.C. as the Company’s independent registered public accounting firm for the year ending December 31, 2014: FOR AGAINST ABSTAIN 0 (c)Not applicable. (d)Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QUAINT OAK BANCORP, INC. Date: May 20, 2014 By: /s/Robert T. Strong Robert T. Strong President and Chief Executive Officer 3
